 



Exhibit 10.2
PRG-SCHULTZ INTERNATIONAL, INC.
PERFORMANCE UNIT AGREEMENT
          THIS PRG-SCHULTZ INTERNATIONAL, INC. PERFORMANCE UNIT AGREEMENT (this
“Agreement”) is entered into as of the ___ day of September, 2006 by and between
PRG-Schultz International, Inc., a Georgia corporation (the “Company”), and
                     (“Participant”).
WITNESSETH:
          WHEREAS, the Company has adopted that certain PRG-Schultz
International, Inc. 2006 Management Incentive Plan, a copy of which is attached
hereto and incorporated herein by this reference (the “Plan”);
          WHEREAS, Participant is an employee of the Company who has been
selected to receive Performance Units (as defined in the Plan) subject to and in
accordance with the terms of the Plan and this Agreement.
     NOW, THEREFORE, in consideration of the aforesaid premises and the
covenants and agreements hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
parties hereto covenant and agree as follows:
          1. The Plan. The Plan, as amended from time to time in accordance with
its terms, is incorporated herein by this reference and made a part hereof. To
the extent that anything herein is inconsistent with the Plan, the terms of the
Plan shall control. All capitalized terms not otherwise defined herein shall
have the meanings given to such terms in the Plan. The Participant acknowledges
that he has been given a copy of the Plan.
          2. Grant of Performance Units. Subject to the terms and conditions of
the Plan and this Agreement, the Company hereby grants to Participant
                     Performance Units.
          3. Vesting and Payment.
               (a) 1/2 of the Performance Units shall be immediately vested as
of the date hereof); and
               (b) the remainder of the Performance Units shall vest in equal
1/36’s of the total number of Performance Units granted, beginning on
October 17, 2006, and continuing on the 17th of each month thereafter, with the
final 1/36th vesting on March 17, 2008.
Any additional Performance Units issued or deemed to be issued to Participant as
the result of a recapitalization, stock split or other adjustment event pursuant
to Section 8 of the Plan shall vest and be paid in the same proportions, and on
the same dates, as those Performance Units issued on the date hereof.
Notwithstanding the foregoing, Participant must be an employee of the Company or
a subsidiary or designated affiliate thereof on the vesting date for any
unvested Performance Units to vest on that date. All unvested Performance Units
shall be forfeited following the termination of Participant’s employment with
the Company or a subsidiary or designated affiliate, except as otherwise
provided in the Plan.
               (b) Payment of vested Performance Units shall be made in
accordance with the payment schedule set forth on Exhibit A attached hereto,
subject to modification as provided in (c) below.
               (c) On one occasion annually, during the month of February of
each year beginning in 2007 through 2015, inclusive, Participant may change his
or her payout schedule, subject to compliance with the following:

48



--------------------------------------------------------------------------------



 



                    (i) no payment may be accelerated to a date earlier than
that originally scheduled;
                    (ii) no payment date that is less than one year and one day
from the date of Participant’s change may be altered;
                    (iii) any payment date that is changed must be changed to a
new payment date that is at least five years later than such original payment
date;
                    (iv) the payout schedule must comply in all respects with
Section 6(a) of the Plan;
                    (v) payments may only be elected to be made as of April 30
of years between 2008 and 2016, inclusive; and
                    (vi) no less than 25% of total Performance Units granted to
a Participant may be selected for payment on any given date (as a result, there
may be no more than four payment dates).
                    (vii) additional Performance Units, if any, resulting from
adjustments pursuant to Paragraph 8 of the Plan shall be paid in the same
proportions as specified in the Participant’s then current payout schedule.
     4. Nontransferability of Agreement. Except as may be otherwise provided in
the Plan, this Agreement is personal and no rights granted hereunder may be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) nor shall any such rights be subject to execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this Agreement or of such rights contrary to
the provisions hereof, or upon the levy of any attachment or similar process
upon this Agreement or such rights, this Agreement and such rights shall, at the
election of the Company, become null and void.
     5. Determinations by the Committee Pursuant to the Plan Final. The
Participant understands and agrees that the Compensation Committee of the
Company’s Board of Directors has been granted authority to interpret and apply
the provisions of the Plan and this Agreement and that all determinations by the
Committee shall be final and binding. The Participant further understands and
agrees that the Committee owes no fiduciary or other duty to the Participant
with respect to the Plan or this Agreement.
     6. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be given by (i) personal delivery, (ii) via facsimile, or
(iii) by an internationally recognized commercial courier service addressed as
follows:

       
If to the Company:
  PRG-Schultz International, Inc.
 
       600 Galleria Parkway
 
    Suite 100
 
       Atlanta, Georgia 30339
 
       Attention: Victor A. Allums,
 
       Senior Vice President,
 
       Facsimile: (770) 779-3034
 
   
If to the Participant:
                                          
 
                                          
 
                                          
 
                                          

     Notice shall be effective upon receipt. Either party may change its address
by notice given in accordance with this Paragraph 6 designating such change of
address.
     7. No Special Employment Rights or Rights as a Shareholder. Participant
shall in no event have any rights with respect to the common stock of the
Company and shall in no event be treated as a shareholder of the Company by
virtue of ownership of Performance Units. The grant of Performance Units to
Participant pursuant to this Agreement shall not be construed to imply or to
constitute evidence of any agreement, express or implied, on the part of

49



--------------------------------------------------------------------------------



 



the Company to retain Participant in the employ of the Company, notwithstanding
that such termination of employment could result in a reduction of amounts being
paid to the Participant pursuant to the Plan and this Agreement.
     8. Entire Agreement. This Agreement, together with the Plan, contains the
sole and entire agreement of Company and Participant with respect to the
transaction contemplated hereunder and no representation, inducement, promise or
agreement, oral or written, between Company and Participant not incorporated
herein shall be of any force or effect concerning the subject matter hereof. Any
amendments to this Agreement shall be in writing and executed by the parties.
     9. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of and be enforceable against the parties hereto and their
respective heirs, legal representative, successors and permitted assigns.
     10. Time is of the Essence. Time is of the essence of this Agreement.
     11. Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns. Notwithstanding anything to the contrary
herein, no pledge, hypothecation, sale, transfer, assignment or other
disposition of any Performance Unit or any interest therein shall be valid
unless the terms of this Agreement have been complied with.
     12. Further Assurances. The parties to this Agreement agree to execute and
deliver in a timely fashion any and all additional documents necessary to
effectuate the purposes of this Agreement.
     14. Miscellaneous. This Agreement shall be governed by and construed under
the laws of the State of Georgia. If any term or provision hereof shall be held
invalid or unenforceable, the remaining terms and provisions hereof shall
continue in full force and effect. Any modification to this Agreement shall not
be effective unless the same shall be in writing and such writing shall be
signed by the parties hereto. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes and
terminates all prior understandings, agreements, or arrangements between the
parties, both oral and written, with respect thereto. The headings in this
Agreement are inserted for convenience only and are in no way intended to
describe, interpret, define, or limit the scope, extent or intent of this
Agreement or any provision hereof. The failure of any party to seek redress for
violation of or to insist upon the strict performance of any covenant or
condition of this Agreement shall not prevent a subsequent act, which would have
originally constituted a violation, from having the effect of an original
violation.
          IN WITNESS WHEREOF, the undersigned have set their hands and seals as
of the ___ day of September 2006.

                  PRG-SCHULTZ INTERNATIONAL, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                PARTICIPANT    
 
           
 
 
 
   
 
  Name:        
 
           

50



--------------------------------------------------------------------------------



 



Exhibit A
Payment Schedule

          Payment Date   %
April 30,                     
    — %  
April 30,                     
    — %  
April 30,                     
    — %  
April 30,                     
    — %

51